            Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                       )
TIMOTHY GOLDEN                                         )
104 West Locust Street                                 )
Occoquan, Virginia 22125                               )
                                                       )
       Plaintiff,                                      )
                                                       )
vs.                                                    )       Civil No. 1:21-CV-1325
                                                       )
THE UNITED STATES OF                                   )
AMERICA                                                )
810 Vermont Avenue N.W.                                )
Washington, D.C. 20420                                 )
                                                       )
       Serve:                                          )
       United States Attorney General                  )
       Merrick Garland                                 )
       Department of Justice                           )
       950 Pennsylvania Ave. N.W.                      )
       Washington, D.C. 20530                          )
                                                       )
       Defendants.                                     )       TRIAL BY JURY DEMANDED
                                                       )

                 COMPLAINT FOR DAMAGES UNDER THE FEDERAL
                TORT CLAIMS ACT AND VIOLATION OF CIVIL RIGHTS

       COMES NOW, Plaintiff, Tim Golden (“Plaintiff”), by and through his undersigned

counsel, and respectfully files this Complaint against the United States of America (the “U.S.” or

“Defendant”), pursuant to the Federal Torts Claim Act (as applicable to the U.S. only) for

assault/battery and false imprisonment/false arrest, as set forth herein, and in violation of his civil

rights causing him to suffer physical injuries and to worsen his previously existing motion and

psychological condition, and in support thereof state as follows:

                                 JURISDICTION AND VENUE

       1.      Claims herein are brought against the U.S. pursuant to the Federal Tort Claims Act,

28 U.S.C. § 2671, et seq., and Section 1346(b)(1) for monetary damages as compensation that was

caused by the wrongful acts of employees of the U.S. while acting within the scope of their offices
             Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 2 of 8




and employment, under circumstances where the U.S., if a private person, would be liable to

Plaintiff under the laws of the District of Columbia. Plaintiff further asserts violations of his rights

under the Fourth Amendment to the United States Constitution.

        2.      Pursuant to 28 U.S.C. § 1343, district courts have original jurisdiction for actions

commenced by any person to recover damages for injury to his person or property.

        3.      Venue is appropriate in this Court because the acts complained of herein occurred

in the District of Columbia.

                                              PARTIES

        4.      Plaintiff Tim Golden is, and at all relevant times herein has been, a citizen and

resident of the Commonwealth of Virginia.

        5.      Officer Powell (“Officer Powell”), a purported current or former employee of the

Department of Veteran Affairs, Police Division, and who committed the actions complained of

herein on the premises of Washington DC VA Medical Center, located at 50 Irving St. NW,

Washington, DC 20422 on the date identified herein.

        6.      Officer Banks, Officer No. 3491 (“Officer Banks”), a purported current or former

employee of the Department of Veteran Affairs, Police Division, and who committed the actions

complained of herein on the premises of Washington DC VA Medical Center, located at 50 Irving

St. NW, Washington, DC 20422 on the date identified herein.

        7.      The U.S. controls and operates the U.S. Department of Veteran Affairs.

Additionally, Plaintiff asserts the theory of agency and/or respondeat superior in that agents and/or

employees of the U.S. Department of Veteran Affairs, including but not limited to, Officer Powell

and Officer Banks were at all times relevant hereto an employee of the U.S. Department of

Veterans Affairs.

                                            STANDING

                                                     2
             Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 3 of 8




       8.       Plaintiff has timely complied with the provisions of 28 U.S.C. Section 2675 of the

Federal Torts Claims Act.

       9.       Plaintiff timely filed Claim Form SF-95 on May 14, 2019, and receipt was

confirmed by the U.S. Department of Veteran Affairs, Office of the Regional Counsel that same

day.

       10.      On January 19, 2020, the Office of General Counsel for the U.S. Department of

Veterans Affairs mailed notice to Plaintiff denying all claims set forth in Plaintiff’s Claim Form

SF-95 without further commentary and identified that Plaintiff may seek judicial relief in a

Federal district court within six (6) months thereof pursuant to 28 U.S.C. Section 2401(b).

                                    STATEMENT OF FACTS

       11.      At approximately 10:00 a.m. EST on May 14, 2018, Plaintiff visited the Outpatient

Lab of the Washington DC VA Medical Center, located at 50 Irving St. NW, Washington, DC

20422 (the “VA”) for blood tests.

       12.      Plaintiff was denied care by the VA due to a perceived fasting issue.

       13.      Plaintiff subsequently left the VA and went to an eyecare clinic from approximately

11:00 a.m. to 3:45 p.m. EST for removal of a lesion or blister from his right lower eyelid and

follow up on his Rx lens.

       14.      After his surgical eye procedure inclusive of eye dilation, Plaintiff left the eye clinic

and returned to the VA at approximately 3:50 p.m. EST.

       15.      Plaintiff completed the initial paperwork and approached the receptionist desk.

       16.      During his conversation with the receptionist regarding prior labs, he was

interrupted by lab supervisor Stephanie Reed (“Ms. Reed”) who stated that Plaintiff had not fasted.

       17.      Plaintiff responded that he had fasted for fourteen (14) hours.

       18.      Ms. Reed responded that such fasting did not occur overnight.

                                                     3
              Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 4 of 8




        19.      Plaintiff responded that such fasting did occur overnight.

        20.      Ms. Reed excused herself, stating that she would check with a physician.

        21.      Plaintiff remained standing at the receptionist desk.

        22.      Approximately five (5) minutes later, Ms. Reed returned with Officer Powell.

        23.      Officer Powell immediately began a provocative public tirade and verbally

assaulted Plaintiff, stating that Plaintiff would not be permitted to receive care.

        24.      Plaintiff responded with inquiry into the whereabouts of the physician.

        25.      Officer Powell became extremely aggressive and irate.

        26.      Plaintiff responded again by saying he had fasted and that he wanted to speak with

the physician.

        27.      At this point, Officer Powell stated that Plaintiff was now going to get it and

charged Plaintiff, who remained still with arms at his side, punching Plaintiff in the upper-right

chest area and shoulder.

        28.      Immediately following such forceful assault, a secondary officer, Officer Banks,

rushed behind Plaintiff, forcibly pinning Plaintiff’s wrists.

        29.      Officer Powell and Officer Banks then detained Plaintiff by placing handcuffs on

Plaintiff.

        30.      Officer Powell and Officer Banks detained Plaintiff against Plaintiff’s will.

        31.      Officer Powell and Officer Banks then threw Plaintiff against the masonry hallway,

with one officer holding the back of Plaintiff’s head, causing injury to Plaintiff’s face, neck,

shoulder joints, and back, and further exasperating Plaintiff’s spinal disability.

        32.      Officer Powell and Officer Banks then lifted Plaintiff off the ground and pressed

his face into the wall, thereby causing additional injury to Plaintiff’s cheekbone.




                                                     4
             Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 5 of 8




       33.      Officer Powell and Officer Banks jointly carried Plaintiff off the premises with his

arms pinned tightly behind his back and detained him.

       34.      Plaintiff viewed multiple surveillance cameras directed toward him to capture the

events complained off herein.

       35.      During the encounter a police supervisor came to the scene and Plaintiff requested

that the officers view the surveillance videos documenting the incident.

       36.      After the officers and police supervisor left to review the surveillance video they

returned and began to remove constraints on Plaintiff and try to deescalate their prior threats and

allegations that Plaintiff had attacked the police officers.

       37.      However, regardless they still pressed charges against Plaintiff, Officer Banks

provided Plaintiff with two violations, 7614371 (disorderly conduct on federal property) and

7614372 (resisting arrest while in custody) (collectively, “Violations”), required Plaintiff to appear

before the United States District Court for the District of Columbia on June 14, 2018 at 9:00 a.m.

EST (“Hearing”).

       38.      Officer Banks and Officer Powell then released Plaintiff.

       39.      At the hearing, neither Officer Banks nor Officer Powell attended the Hearing and

the charges were dismissed.

       40.      Plaintiff was informed at the Hearing that Officer Banks was no longer employed

by the VA.

                                  COUNT I
             FTCA CLAIM (VIOLATION OF 28 U.S.C. SECTION 2674 and 2680)
                              ASSAULT/BATTERY

       41.      Plaintiff restates, repleads, and incorporates by reference each and every allegation

set forth above.




                                                     5
             Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 6 of 8




       42.      Plaintiff was assaulted and battered when Officer Powell punched Plaintiff in the

upper-right chest area and shoulder; Officer Banks rushed behind Plaintiff, forcibly pinning

Plaintiff’s wrists; Officer Powell and Officer Banks detained Plaintiff by placing handcuffs on

Plaintiff; Officer Powell and Officer Banks threw Plaintiff against the masonry hallway, with one

officer holding the back of Plaintiff’s head, causing injury to Plaintiff’s face, neck shoulder joints,

and back, and further exasperating Plaintiff’s spinal disability; Officer Powell and Officer Banks

lifted Plaintiff off the ground and pressed his face into the wall, thereby causing additional injury

to Plaintiff’s cheekbone; and Officer Powell and Officer Banks jointly carried Plaintiff off the

premises with his arms pinned tightly behind his back and detained him.

       43.      Several of the acts of Officer Powell and Officer Banks were captured on the VA’s

video security cameras, to which Plaintiff previously has sent a notice of preservation of records

to ensure that no evidence in this matter is spoliated.

       44.      Plaintiff never physically resisted arrest or attempted to evade arrest by flight.

       45.      The acts and events set forth above constitute assault, battery, false arrest, and false

imprisonment. Because these acts were undertaken and caused by employees and police officers

of the U.S., the U.S. is liable for all damages caused.

       46.      As a direct and proximate result of the intentional and wrongful actions of the U.S.

by virtue of its employees, Plaintiff has suffered physical harm, emotional distress and mental

anguish.

                                  COUNT II
             FTCA CLAIM (VIOLATION OF 28 U.S.C. SECTION 2674 and 2680)
                         FALSE ARREST/IMPRISONMENT

       47.      Plaintiff restates, repleads, and incorporates by reference each and every allegation

set forth above.




                                                     6
              Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 7 of 8




        48.      On May 14, 2018, the U.S., by virtue of its employees, wrongfully and unlawfully

deprived Plaintiff of his liberty against his will.

        49.      Plaintiff committed no act against the U.S. or any other party to subject him to

arrest, imprisonment, restraint or detention.

        50.      Further, the U.S. lacked probable cause to arrest and detain Plaintiff.

        51.      As a direct and proximate result of the intentional and wrongful actions of the U.S.

by virtue of its employees, Plaintiff has suffered physical harm, emotional distress, mental anguish,

and incurred loss to his reputation and standing in the community.

                                   COUNT III
              FTCA CLAIM (VIOLATION OF 28 U.S.C. SECTION 2674 and 2680)
                                 NEGLIGENCE

        52.      Plaintiff restates, repleads, and incorporates by reference each and every allegation

set forth above.

        53.      Officers Powell and Banks owed Plaintiff a duty to act with due care in the

administration of their duties as law enforcement officers for the Department of Veteran Affairs,

Police Division. See Kowalevicz v. United States, 302 F. Supp. 3d 68 (D.D.C. 2018).

        54.      Acting within the course and scope of their duties, Officers Powell and Banks

breached these duties by committing the following negligent or grossly negligent acts, including

but not limited to:

                 a. Negligently failing to assess, investigate, or otherwise determine whether

                      Plaintiff was permitted to access the VA facility before committing and assault

                      and battery upon Plaintiff and arresting him without probable cause;

                 b. Negligently failing to determine or establish probable cause to arrest and detain

                      Plaintiff; and

                 c. Negligently using undue force in restraining and arresting Plaintiff.

                                                      7
              Case 1:21-cv-01325-ABJ Document 1 Filed 05/13/21 Page 8 of 8




        55.      As a direct and proximate result of the negligent actions of the U.S. by virtue of its

employees, Plaintiff has suffered physical harm, emotional distress and mental anguish.

                                  DEMAND FOR JURY TRIAL

        In accordance with Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a jury trial for all issues triable by jury including, but not limited to, those issues and

claims set forth in any amended complaint or consolidated action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that this Honorable Court enter judgment on

Plaintiff’s behalf against Defendants, as applicable to the claims alleged and as follows:

        a)       Award Plaintiff damages in an amount no less than $1,000,000.00 against the U.S.;

        b)       All reasonable attorneys’ fees, witness fees, court costs and other litigation costs

incurred in this action;

        c)       An award of punitive damages in an amount to be determined at trial for

Defendant’s reprehensible and outrageous conduct, as applicable; and

        d)       For such further and other relief as this Court deems just and proper.

                                                         Respectfully submitted,

                                                         Tim Golden

                                                         By Counsel


                                                         __/s/ Dirk McClanahan________________
                                                         Dirk McClanahan (DC Bar No. 1019009)
                                                         MCCLANAHAN POWERS, PLLC
                                                         8133 Leesburg Pike, Suite 130
                                                         Vienna, VA 22182
                                                         Telephone: (703) 520-1326
                                                         Facsimile: (703) 828-0205
                                                         E-mail: dmclanahan@mcplegal.com
                                                                 admin@mcplegal.com
                                                         Counsel for Plaintiff

                                                     8
